925 F.2d 1456Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Chris JOHNSON, Plaintiff-Appellant,v.Jon P. GALLEY, Warden, RCI-H, Mr. Campbell, ClassificationCounselor, RCI-H, Mr. Prior, MaintenancePersonnel, RCI-H, Defendants-Appellees.
No. 90-6112.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 28, 1990.Decided Feb. 19, 1991.

Chris Johnson, appellant pro se.
Stephanie Judith Lane-Weber, Assistant Attorney General, Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before WILKINSON and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Chris Johnson appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  With regard to the claim against Warden Galley, Johnson has alleged personal involvement to the extent that he challenges the warden's refusal to consider his appeal.  However, even if we assume Johnson had a protected liberty interest in his job assignment, under Hewitt v. Helms, 459 U.S. 460, 476 (1983), he had no constitutional entitlement to the reclassification appeal that Galley denied.  Accordingly, we affirm the district court's grant of summary judgment to the defendants.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.